Candler, J.
Not only the evidence, but the statement of the accused as well, demanded a finding that, without any provocation of which the law takes cognizance as calculated to excite an uncontrollable passion, he wantonly killed the person for the murder of whom he was tried. The requests to charge which were presented in his behalf, but which the court declined to submit *32to the jury, were, in so far as the same were legal and pertinent, fully covered by the general charge given, which is not open to any of the criticisms made upon it; and no reason appears why the conviction of the accused should not be allowed to stand. Judgment affirmed.
Argued April 28, —
Decided May 30, 1903.
Indictment for murder. Before Judge Barrow. Chatham superior court. February 10, 1903.
Brief, for plaintiff in error.
John C. Hart, atty.-gen., and W. W. Osborne, sol.-gen., contra.

By five Justices.